Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of species I in the reply filed on 11/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 26-28, 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 25 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose it is considered as “a” substrate.

Claim 27 recites the limitation "the nanostructures" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose it is considered claim 27 depends on claim 25.
Claim 28 recites the limitation "the nanostructures" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose it is considered claim 28 depends on claim 25.
Claim 30 recites the limitation "the nanostructures" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose it is considered claim 30 depends on claim 25.
Claim 31 depends on claim 23, where claim 23 does not talk about etching. For examination purposes it is considered that claim 31 depends on claim 25.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 20-21, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SeokWoo Jeon et al (U. S. Patent Application: 2014/0349085, here after Jeon).
Claims 1-6, 8, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu-Chih Tseng et al (J. Mater. Chem., 2011, 21, 11722-11725, here after Tseng).
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu-Chih Tseng et al (J. Phys. Chem. C, 2011, 115, 17725-17729, here after Tseng-2).
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seth B. Darling et al (U. S. Patent Application: 2012/0241411, here after Darling).
Claim 1 is rejected. Jeon teaches a method of preparing a metal-infiltrated resist material, said method comprising:
Infiltrating(impregnating) a metal into a resist material to provide the metal-infiltrated resist material; and
wherein infiltrating comprises vapor-phase infiltration [abstract, Experimental details].
Claims 2-4 are rejected as Jeon teaches the metal is aluminum oxide, titanium oxide, or zinc oxide (ZnO) [0091].
Claim 8 is rejected as Jeon teaches said metal is a metal precursor comprising trimethylaluminum (TMA) [0122].
Claim 20 is rejected as Jeon teaches metal-infiltrated resist material comprises infiltrated metal thickness of greater than 5 nm [0096].
Claim 21 is rejected as Jeon teaches metal-infiltrated resist material comprises infiltrated metal thickness of 20 nm [0096].
Claim 33 is rejected as Jeon teaches infiltrating a combination of at least two metal oxides into a resist material to provide the metal-infiltrated resist material [0122].

Infiltrating a metal(precursor) into a resist material to provide the metal-infiltrated resist material; and
wherein infiltrating comprises vapor-phase infiltration [abstract lines 1-9].
Claims 2-4 are rejected as Jeon teaches the metal is Al2O3 [Experimental details].
Claim 5 is rejected as Tseng teaches the resist material is methacrylate) (PMMA) or ZEP series [Results and discussion paragraphs 1-2].
Claim 6 is rejected as Tseng teaches the said infiltration comprising 5 cycles [Experimental details lines 11-12].
Claim 8 is rejected as Tseng teaches said metal is a metal precursor comprising trimethylaluminum (TMA) [Experimental details].
Claims 20-21 are rejected as Tseng teaches metal-infiltrated resist material comprises infiltrated metal thickness of greater than 5 nm [page 11723, second column, third paragraph lines 1-6], and since the resist thickness is 33 nm [Results and discussion lines 1-2], therefore the entire depth of the resist should infiltered with metal (aluminum oxide).
Claim 1 is rejected. Tseng-2 teaches a method of preparing a metal-infiltrated resist material, said method comprising:
Infiltrating a metal(precursor) into a resist material to provide the metal-infiltrated resist material; and

Claims 2-4 are rejected as Tseng-2 teaches the metal is Al2O3 [page 17726 column 1 last paragraph].
Claim 5 is rejected as Tseng-2 teaches the resist material comprising PMMA) [EXPERIMENTAL METHODS].
Claim 6 is rejected as Tseng-2 teaches the said infiltration comprising 5 cycles [page 17727 column 1 lines 23-25].
Claim 7 is rejected as Tseng-2 teaches the infiltrating comprises contacting resist with a metal for a total of 80 seconds [page 17727 column 1 lines 15-17].
Claim 8 is rejected as Tseng-2 teaches said metal is a metal precursor comprising trimethylaluminum (TMA) [EXPERIMENTAL METHODS].
Claim 9 is rejected as Tseng-2 teaches infiltrating comprises vapor-based infiltration comprising contacting the resist with water vapor for 80 seconds [page 17727 column 1 lines 21-23]. 
Claim 1 is rejected. Darling teaches a method of preparing a metal-infiltrated resist material (SIS), said method comprising:
Infiltrating a metal(precursor) into a resist material to provide the metal-infiltrated resist material; and
wherein infiltrating comprises vapor-phase infiltration [abstract, 0044].
Claims 2-4 are rejected as Darling teaches the metal is Al2O3 [0044].
Claim 5 is rejected as Darling teaches the resist material comprising PMMA [0047 lines 1-3].

Claim 7 is rejected as Darling teaches the infiltrating comprises contacting resist with a metal for a total of 60 seconds [0050].
Claim 8 is rejected as Darling teaches said metal is a metal precursor comprising trimethylaluminum (TMA) [0050].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seth B. Darling et al (U. S. Patent Application: 2012/0241411, here after Darling), further in view of Chih Tseng et al (J. Phys. Chem. C, 2011, 115, 17725-17729, here after Tseng-2).
Claim 9 is rejected. Darling does not teach vapor-based infiltration comprising contacting resist with water for 40-100. Tseng-2 teaches infiltrating comprises vapor-based infiltration comprising contacting the resist with water vapor for 80 seconds [page 17727 column 1 lines 21-23]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Darling where the infiltration of aluminum oxide is based on what Tseng-2 teaches, because Tseng-2 teaches alternative way for infiltration of aluminum(oxide) in resist.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu-Chih Tseng et al (J. Phys. Chem. C, 2011, 115, 17725-17729, here after Tseng-2).
Claims 20-21 are rejected. Tseng-2 teaches thickness of the resist layer is 50 nm [page 17726 Experimental Methods], and infiltrate effectively [page 17727 column 1 lines 29-31]. Although Tseng-2 does not teach the metal-infiltrated resist material comprises infiltrated metal thickness of greater than 5 nm, however it is a result effective parameter. If the infiltrated metal thickness is very low, then the etch resistance layer would not achieve, and the maximum of infiltrated metal thickness that would be is the thickness of the resist which is 50 nm. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Tseng-2 when the infiltrated metal thickness is 5-50nm, because it is a result effective variable and has to be optimized.
Claims 20-21, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Seth B. Darling et al (U. S. Patent Application: 2012/0241411, here after Darling).
Claims 20-21 are rejected. Darling teaches thickness of the resist layer is 33 nm [0050]. Although Darling does not teach the metal-infiltrated resist material comprises infiltrated metal thickness of greater than 5 nm, however it is a result effective parameter. If the infiltrated metal thickness is very low, then the etch resistance layer would not achieve, and the maximum of infiltrated metal thickness that would be is the thickness of the resist which is 50 nm. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Darling when the infiltrated metal thickness is 5-30 nm, because it is a result effective variable and has to be optimized.

Claim 33 is rejected. Darling teaches infiltering oxide can be aluminum oxide, Titanium oxide and zinc oxide [0044 claim 4] to infilter and modify pmma resist
Claims 22-38 are rejected under 35 U.S.C. 103 as being unpatentable over Erika Zanchetta et al, Adv. Mater. 2013, 25, 6261-6265, here after Zanchetta, further in view of Yu-Chih Tseng et al (J. Phys. Chem. C, 2011, 115, 17725-17729, here after Tseng-2).
Claim 22 is rejected. Zanchetta teaches a method of lithography, said method comprising depositing an alumina-based system alumina resin (organic-inorganic hybrid system) on a substrate and patterning the resist to provide a pattern resist material [fig. 1, page 6262 column 1 last paragraph]. Zanchetta does not teach obtaining a metal-infiltrated resist material made by a process according to claim 1. Tseng-2 teaches obtaining metal-infiltered for patterning a substrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zanchetta when the resist is made by Tseng-2 process, because it is suitable resist(organic-inorganic) for making pattern structure. 
Claim 23 is rejected as Zanchetta teaches patterning comprises electron beam lithography or EUV (soft X-ray) [page 6264 column 2 lines 4-10, Experimental Section 3rd-4th paragraph].
rd-4th paragraph], also since it is soft X-ray, therefore is considered as EUV in less than 20 nm.
Claim 25 is rejected as Zanchetta teaches the patterned resist material is subject to an etching step as a mask to pattern a substrate material comprising nanostructures [fig. 1 page 6262 column 2, 3rd paragraph lines 1-5, fig. 5].
Claim 26 is rejected as Zanchetta teaches the method provides an etch selectivity of greater than 10[fig. 1, page 6262 column 2, 3rd paragraph lines 1-5].
Claim 27 is rejected as Zanchetta teaches the nanostructures comprise an aspect ratio greater than about 5[fig. 1, fig. 5].
Claim 28 is rejected as Zanchetta teaches the nanostructures comprise an aspect ratio between 5-50[fig. 1, fig. 5].
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yu-Chih Tseng et al (J. Phys. Chem. C, 2011, 115, 17725-17729, here after Tseng-2), further in view of Seth B. Darling et al (U. S. Patent Application: 2012/0241411, here after Darling).
Claim 32 is rejected. Tseng does not teach infiltrating a doped metal oxide into a resist material. Darling teaches infiltering oxide can be aluminum oxide, Titanium oxide and zinc oxide [0044, claim4] to infilter and modify pmma resist. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Tseng-2 when the infiltration is done by infiltering combination of two oxides (alumina and Titania), because Darling teaches variety of 
Claim 33 is rejected. Tseng does not teach infiltrating a doped metal oxide into a resist material. Darling teaches infiltering oxide can be aluminum oxide, Titanium oxide and zinc oxide [0044, claim 4] to infilter and modify pmma resist. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Tseng-2 when the infiltration is done by infiltering combination of two oxides (alumina and Titania), because Darling teaches variety of oxides that are suitable to infilter to pmma resist and modify it.
Claims 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Erika Zanchetta et al, Adv. Mater. 2013, 25, 6261-6265, here after Zanchetta, further in view of Seth B. Darling et al (U. S. Patent Application: 2012/0241411, here after Darling).
Claim 22 is rejected. Zanchetta teaches a method of lithography, said method comprising depositing an alumina-based system alumina resin (organic-inorganic hybrid system) on a substrate and patterning the resist to provide a pattern resist material [fig. 1, page 6262 column 1 last paragraph]. Zanchetta does not teach obtaining a metal-infiltrated resist material made by a process according to claim 1. Darling teaches obtaining metal-infiltered for patterning a substrate (see claim 1 rejection above). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zanchetta when the resist is made by Darling process, because it is suitable resist(organic-inorganic) for making pattern structure. 
rd-4th paragraph].
Claim 24 is rejected as Zanchetta teaches patterning comprises exposing the resist material to a radiation source that has a wavelength that is less than 500 nm [page 6264, Experimental Section 3rd-4th paragraph], also since it is soft X-ray, therefore is considered as EUV in less than 20 nm.
Claim 25 is rejected as Zanchetta teaches the patterned resist material is subject to an etching step as a mask to pattern a substrate material comprising nanostructures [fig. 1 page 6262 column 2, 3rd paragraph lines 1-5, fig. 5].
Claim 26 is rejected as Zanchetta teaches the method provides an etch selectivity of greater than 10[fig. 1, page 6262 column 2, 3rd paragraph lines 1-5].
Claim 27 is rejected as Zanchetta teaches the nanostructures comprise an aspect ratio greater than about 5[fig. 1, fig. 5].
Claim 28 is rejected as Zanchetta teaches the nanostructures comprise an aspect ratio between 5-50[fig. 1, fig. 5].
Claim 29 is rejected as Zanchetta does not teach the nanostructures comprise a linewidth of less than 100nm, however Darling teaches using infiltered resin to obtain nanostructure with linewidth is less than about 100 nm [0024, 0032]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zanchetta and Darling when the nanostructure linewidth is less than 100 nm, because Darling’s resist can form nanostructure feature with smaller width lines (Darling also teaches features with aspect ratio of 6[0030].

Claim 31 is rejected. Zanchetta teaches using a cryo-Si etching step to provide Si nanostructures [page 6262 column 2, paragraph 3, lines 2-6].  However, Zanchetta does not teach the nanostructures comprise linewidth of about 30 nm and an aspect ratio of 10. Darling teaches using infiltered resin to obtain nanostructure with linewidth is less than about 100 nm [fig. 17B], Darling also teaches features with aspect ratio of more than 6[0030, also look at 0050 and 0058]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zanchetta and Darling when the nanostructure linewidth 30 nm, and aspect ratio of more than 6(including 10), because Darling’s resist can form nanostructure feature with smaller width lines and high aspect ratio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712